Juez Asociado Sr. Belaval
Opinión disidente emitida por el
Hull-Dobbs Co. of Puerto Rico le vendió al señor José M. Gatell un automóvil, mediante un contrato de venta condicio-nal. El contrato fué posteriormente cedido a la Universal C.I.T. Credit Corporation. Parece que el señor Gatell dejó de pagar algunos plazos de la venta condicional, y la cesio-naria Universal C.I.T. Credit Corporation, acudió al Tribunal Superior de Puerto Rico, Sala de San Juan, con el procedimiento de reclamación y entrega de bienes muebles (repossession), que autoriza el art. 6 de la Ley núm. 61 de 13 de abril de 1916 (pág. 126), según quedó enmendado por la Ley núm. 40 de 27 de junio de 1925 (pág. 247). La ilus-*584trada sala sentenciadora citó a las partes a una vista para determinar el incumplimiento de las condiciones establecidas en el contrato, y al comparecer el señor Gatell, formuló las siguientes defensas especiales y reconvención:
“1. Al obtener el demandado de la demandante el vehículo objeto del contrato de venta condicional, éste notó que el mismo tenía ciertos desperfectos mecánicos los cuales comunicó inme-diatamente al vendedor condicional Hull-Dobbs Co. of Puerto Rico.
“2. El vendedor condicional Hull-Dobbs Co. of Puerto Rico se comprometió con el demandado a corregir los desperfectos seña-lados y se comprometió además a que, en caso de que los mismos no pudieran ser corregidos, le devolvería el dinero pagado por éste al obtener el vehículo o le entregaría un vehículo nuevo que estuviera en perfectas condiciones de uso.
“3. El demandado llevó el vehículo objeto del contrato de venta condicional más de ocho veces a los talleres de reparación de la vendedora condicional, y los mecánicos de ésta no pudieron co-rregir los desperfectos y le informaron que los mismos no po-dían ser corregidos.
“4. El demandado solicitó entonces la entrega de su dinero u otro vehículo, a lo cual se negó la demandante.
“5. El día que el vehículo del demandado fué embargado en aseguramiento de sentencia, el mismo se encontraba en los talle-res de reparación de la demandante.”
“2. El demandante reconvencionado no ha cumplido las obli-gaciones asumidas baj o el contrato y personalmente con el deman-dado, causándole daños por valor de $3,000.00.”
Solicitando de la ilustrada Sala sentenciadora: (a) que de-cretara la resolución del contrato de venta condicional, (b) que ordenara a la cesionaria que entregara y devolviera al comprador el precio de venta pagado y los abonos efectua-dos por dicho comprador, (c) que condenara a la cesionaria a satisfacer al comprador la suma de $3,000 por los daños y perjuicios sufridos por ésta, más los intereses, costas y hono-rarios de abogado.
La cesionaria solicitó de la ilustrada Sala sentenciadora que eliminara de la contestación del comprador condicional la aludida reconvención, por los siguientes fundamentos:
*585“(a) Dicha ‘contrademanda’ constituye exclusivamente una reclamación por daños causados al señor Gatell por parte de Hull-Dobbs Co. of P. R., quien no es parte en el caso, por motivo a que dicha Hull-Dobbs Co. of P. R. no había cumplido un convenio o contrato con el señor Gatell y cuyo convenio o contrato no tiene que ver nada con el contrato de venta condicional envuelto en la acción de reposesión; todo lo cual se desprende de las alegacio-nes de dicha contrademanda.
“(ó) Porque dentro del procedimiento sumario de Reposesión de Bienes Muebles incoado de acuerdo con lo dispuesto en la Ley de Ventas Condicionales no se puede ventilar una causa de acción por daños y perjuicios.
“(c) Que estando dicha Reconvención dirigida contra Hull-Dobbs Co. of P. R. y no siendo parte en el pleito Hull-Dobbs Co. of P. R., la demandante Universal C.I.T. Credit Corp. no puede responder de las acciones y contratos existentes entre el señor Gatell y Hull-Dobbs Co. of P. R., en cuyos contratos la aquí peti-cionaria no fué parte, y por lo tanto no viene obligada a respon-derle al señor Gatell de la suma de $3,000 que éste reclama por violación de un contrato por parte de Hull-Dobbs Co. of P. R., cuyo contrato no es el que adquirió la peticionaria de dicha Hull-Dobbs Co. of P. R. ni en cuyo contrato la peticionaria fué parte.
“(d) Que en lo que a la peticionaria Universal C.I.T. Credit Corp. concierne el señor Gatell estaba impedido, a virtud de lo convenido en el propio contrato de venta condicional que él volun-tariamente suscribió, y cuya autenticidad expresamente admitió, de formularle tales reclamaciones.”
Como se ve, la posición de la cesionaria ante la ilustrada Sala sentenciadora, fué, (1) que la cesionaria de un contrato de venta condicional no debe responder de los daños que haya causado el vendedor condicional al comprador condicional, por haberle vendido un automóvil defectuoso; (2) que dentro del procedimiento sumario de reposesión, autorizado por la Ley de Ventas Condicionales de Puerto Rico no se puede ven-tilar una causa de acción por los daños y perjuicios causados por el vendedor condicional al comprador condicional por ha-berle vendido un automóvil defectuoso; y (3), que el com-prador condicional estaba impedido, en virtud de la renuncia contenida en el propio contrato de venta condicional, de esta-*586blecer reclamación alguna contra el vendedor condicional a su cesionario por el funcionamiento defectuoso del automóvil.
1. La invulnerabilidad de la posición de la cesionaria de un contrato de venta condicional frente a las defensas del comprador condicional, se basó originalmente en la posible negociabilidad del contrato de venta condicional por sí mismo, o en la posible negociabilidad de los pagarés firmados conjun-tamente con el contrato de venta condicional por ellos mismos. La primera distinción establecida por la jurisprudencia fué que el contrato de venta condicional por sí mismo no era un instrumento negociable, de acuerdo con las disposiciones de la Ley de Instrumentos Negociables adoptada por los diferen-tes estados, y por lo tanto, la cesionaria de dicho contrato de venta condicional, no era un tenedor de buena fe, (holder in due course), libre de los defectos en el título de propiedad de las partes que la hubieran precedido, y sin responsabilidad, en cuanto a las alegaciones que en su defensa, pudieran uti-lizar esas mismas partes entre sí, pudiendo exigir el pago del importe total del documento a todas las partes responsables de dicho pago. (Véase artículos 52, 53, 54, 55, 56, 57 y 58 de la Ley número 17 de 22 de abril de 1930, conocida como “Ley Uniforme de Instrumentos Negociables” de Puerto Rico, idén-tica en su texto a la que prevalece en los estados norteameri-canos.) La segunda distinción establecida por la jurispru-dencia fué qué los pagarés firmados conjuntamente con el contrato de venta condicional, no eran instrumentos negocia-bles por sí mismos, a menos que el texto completo de las condiciones de la venta condicional aparecieran transcritas en dichos pagarés, ya que un documento para ser negociable, “ ‘debía’ estar completo y ser regular en su apariencia”, (ar-tículo 53 de nuestra propia ley), o sea, que la exigibilidad conste del propio documento, pero, pronto se descubrió que al aparecer en el pagaré las condiciones de la venta condicional, es indudable que la cesionaria, o el tenedor de buena fe, ad-quiría conocimiento de las condiciones en que se había expe-dido el documento negociable, y no podía alegar su ignorancia *587ante cualquiera causa de nulidad del documento, o defecto en el título de la persona que lo negoció, (artículo 55 de nuestra propia ley). Por lo tanto, se descartó la posibilidad de con-vertir en instrumentos negociables a los pagarés expedidos conjuntamente con los contratos de venta condicional.
Hoy en día, puede decirse con bastante seguridad, que ya se trate, (1) de la cesión de un contrato de venta condicional aisladamente, o (2), de un contrato de venta condicional con pagarés representando los distintos plazos conjuntamente, la cesionaria de un contrato de venta condicional se encuentra sujeta a las defensas que tenga el comprador condicional, por cualquier incumplimiento del contrato por el vendedor condi-cional. Para el primer caso, se ha establecido la doctrina que la cesionaria se encuentra en igual plano de responsabilidad, —para no tener que hacer uso de esa horrible frase consa-grada por el mal gusto judicial, “dentro de los mismos za-patos” — , que el vendedor condicional, en cuanto al incumpli-miento por dicho vendedor condicional de sus obligaciones dentro del contrato. . Para el segundo caso, se ha establecido la doctrina, que el contrato de venta condicional y los pagarés firmados de acuerdo con los distintos plazos del pago de dicho contrato, deben ser examinados conjuntamente como si se tra-tara de una sola transacción entre las mismas partes.
Con la aparición de las llamadas compañías de finanzas, que en realidad de verdad son agencias auxiliares de los de-partamentos de venta, se intentó por algún tiempo, hacer pre-valecer la tesis, que por tratarse de dos organizaciones distin-tas, la compañía de finanza cesionaria no debía estar sujeta a las reclamaciones que el comprador condicional tuviera contra el vendedor condicional cedente. Haciendo uso de la expe-riencia anterior, se ha establecido la teoría de la identidad de intereses (close relationship), (too intimate to be a holder in due course), (identity in interest), mediante la cual la com-pañía de finanza cesionaria queda sujeta a las mismas defen-sas que pueda tener el comprador condicional contra el ven-dedor condicional cedente.
*588La jurisprudencia en contrario que se forma mientras la institución de derecho se integra, está basada algunas veces en la variedad de los estatutos que reconocen las acciones pose-sorias para el recobro de propiedad mueble, en la confusión sobre el carácter negociable o no negociable de los contratos de ventas condicionales, o de los pagarés suscritos conjunta-mente con dichos contratos, en las renuncias expresas de los contratos, de las cuales trataremos más adelante, y alguna que otra vez, en las actitudes puramente personales de los jueces, las cuáles nunca constituyen una buena razón en de-recho, apesar de los pragmáticos alardes de la escuela realista.
Como un índice inicial del desenvolvimiento a través de lo jurisprudencia de la doctrina que ha establecido el derecho del comprador condicional a establecer contra el cesionario todas las defensas que pudiera tener contra el vendedor condicional cedente, véanse: First & Lumbermen’s Nat. Bank of Chippewa Falls v. Buchholz, 18 N.W2d 771, (Youngdahl), (1945), cita precisa a las páginas 774 y 775; State Nat. Bank of El Paso, Tex. v. Cantrell, 143 P.2d 592, (Sadler), 1943), cita precisa a la pág. 594; Taylor v. Atlas Security Co., 249 S. W. 746, (Bland,), (1923), cita precisa a la página 748; Palmer v. Associates Discount Corporation, 124 F.2d 225, (Miller), (1941), cita precisa a la página 227; C.I.T. Corporation v. Emmons, 107 So. 662 (Hamiter), (1940), cita precisa a la página 663; Commercial Credit Co. v. Childs, 137 S.W.2d 260, (Humphreys), (1940), cita precisa a la página 262; Mutual Finance Co. v. Martin, 63 So.2d 649, (Drew), (1953), cita precisa a la página 652; Commercial Credit Corporation v. Orange County Machine Works et. al., 214 P.2d 819, (Edmonds), (1950), cita precisa a la página 821; Public Nat. Bank & Trust Co. v. Fernández, 121 N.Y.S.2d 721, (Schweitzer), (1952), cita precisa a las páginas 724, 725, 726 y 727; Battle Creek B. Wrapping Mach. Co. v. Paramount B. Co., 39 P.2d 323, (Pratt), (1934), cita precisa a la página 326;
*5892. Dentro de un procedimiento de reclamación y entrega de bienes muebles (reposesión) (repossession) el comprador condicional puede, alegar como una de sus defensas contra el cesionario del vendedor condicional, cualesquier daños que haya sufrido por el mal funcionamiento, o la condición defec-tuosa de la cosa vendida bajo contrato de venta condicional. Aunque por lo general los anteriores estatutos a la Ley Uni-forme de Ventas Condicionales, de donde proviene el nuestro, no contenían ninguna disposición sobre la clase de defensa que podía alegar el comprador condicional contra el vendedor condicional o su cesionario, usando como procedimiento suple-torio las disposiciones generales de los Códigos de procedi-miento, en nuestro caso, .el Código de Enjuiciamiento Civil de Puerto Rico, se ha establecido uniformemente la teoría, que el comprador condicional puede presentar contra su ven-dedor condicional o su cesionario todas las defensas que ten-dría en una acción civil ordinaria, fueran contrademandas, reconvenciones, reclamaciones en equidad (equities), o cua-lesquiera otras razones por las cuales no deba entregar la posesión de la propiedad comprada. La mejor discusión sobre el uso del derecho supletorio de los códigos de procedimiento, cuando el estatuto de ventas condicionales no porvee expresa-mente qué clases de defensas puede establecer el comprador condicional, la contienen los casos de Marks v. Frigidaire Sales Corporation, 54 F.2d 974 (Hitz), (1931), cita precisa a la página 975; United States Hoffman Machinery Corporation v. Ebenstein, 96 F.2d 661, (Allen), (1939), cita precisa a la página 663; Harrolds Motorcar Co. v. Gordon, 221 N.Y.S. 486, (Gibbs), (1927), cita precisa a la página 487, donde se aplica el Código general de procedimientos civiles en cuanto a defensas, reconvenciones y contrademandas, en linas gene-rales igual a las disposiciones de los artículos 110, 111, 112, 113, 114 y 115 del Código de Enjuiciamiento Civil de Puerto Rico. Esto en cuanto al aspecto puramente procesal de la cuestión. De manera pues, que aun partiendo de la base que las Reglas de Enjuiciamiento Civil de Puerto Rico, no fueran *590aplicables como derecho supletorio al procedimiento de repo-sesión establecido por nuestra Ley de Ventas Condicionales, no tendríamos más remedio que concluir, que el Código de En-juiciamiento Civil de Puerto Rico sería el derecho supletorio para el procedimiento de reposesión de nuestra Ley de Ventas Condicionales.
En cuanto a la causa de acción por daños, no hay duda que cualesquiera daños sufridos por el comprador por causa de un incumplimiento por parte del vendedor condicional del contrato, bien se refiera a negarse a entregar la cosa vendida, a entregarla en condiciones defectuosas para el uso propuesto, o a entregar otra de menor calidad o valor, (vicio oculto de la cosa) puede ser alegada por el comprador condicional como una defensa para dos propósitos: (1) para lograr que se le releve de la obligación de pagar el resto del contrato, por ser los daños recibidos superiores al precio adeudado, o (2) para lograr la reducción del precio no satisfecho de acuerdo con la estimación numérica del daño sufrido que haga el tribunal: Mercantile Trust Co. v. Roland, 288 Pac. 300, (Leach), (1930), cita a las páginas 303 y 304; Marks v. Frigidaire Sales Corporation, supra; Pump Co. v. Harper, 247 Pac. 985, (Estes), (1926), cita precisa al final de la página 985; W. H. Bintz Co. v. Mueggler, 154 P.2d 513 (Ailshie), (1945), cita precisa a la pág. 516; United States Machinery Co. v. International Metals Dev., 168 P.2d 37 (Adams), (1946), cita precisa a la página 40; Pioneer Engineering Works v. McConnel, 212 P.2d 641, (Metcalf), (1950), cita precisa a la página 652; Jegen v. Berger, 174 P.2d 489, (Scholtky), (1946), cita precisa a la página 498 (daños por pérdida de ganancias) ; 120 A.L.R. 759, (Edición de la Lawyer’s Cooperative Publishing Company), (1941).
3. Las renuncias por anticipado de cualesquier derechos del comprador dentro del contrato no son favorecidas por la jurisprudencia por ser contrarias al orden público, ya que están diseñadas para abolir el derecho de los tribunales a in-tervenir para aplicar la ley: Progressive Finance & Realty *591Co. v. Stempel, 95 S.W.2d 834, (Sutton), (1936) cita pre-cisa a la página 836.
La ley es siempre un pacto implícito en todo contrato-escrito. Son nulos los actos ejecutados contra lo dispuesto en la ley, salvo los casos en que la misma ley ordene su va-lidez, primera disposición del artículo 4 del Código Civil de Puerto Rico. Los derechos concedidos por las leyes son re-nunciables, a no ser esta renuncia contra la ley, el interés o el orden público, o en perjuicio de tercero, segunda dispo-sición del artículo 4 del Código Civil de Puerto Rico.
La renuncia de los derechos concedidos por la ley, en virtud de un contrato, tiene que estar expresamente auto-rizada por la propia ley. Como los contratantes no pueden crear su propia ley mediante un contrato, los contratos tienen que seguir las disposiciones de la ley, a menos que la misma ley autorice la renuncia del derecho correspondiente. La misma ley que autorice la renuncia de derechos puede fijar las condiciones mediante las cuales tales derechos pueden ser renunciados.
Por ejemplo, el artículo 1055 del Código Civil de Puerto-Rico dispone que “la responsabilidad procedente del dolo es exigible en todas las obligaciones” y que “la, renuncia de la acción para hacerla efectiva es nula”, de lo cual resulta, que cualquiera renuncia por anticipado de toda actuación frau-dulenta o dolosa de un vendedor para comprometer la vo-luntad del comprador, resulta nula. Por ejemplo, el artí-culo 1374 del Código Civil de Puerto Rico dispone que “el vendedor' responde al comprador del saneamiento por los vicios o defectos ocultos de la cosa vendida, aunque los igno-rase”, pero que “esta disposición no regirá cuando se haya estipulado lo contrario y el vendedor ignorara los vicios o de-fectos ocultos de lo vendido”, de lo cual resulta, que para que la renuncia del derecho de saneamiento por vicio oculto o de-fecto oculto resulte válida, el vendedor tiene que probar que ignoraba que tales vicios o defectos existieran en la cosa ven-dida, pues si los conoce, entonces se reputa la venta como *592fraudulenta o dolosa y entonces la renuncia queda prohibida: 10 Manresa 225, cuarto párrafo, (Quinta Edición del Ins-tituto Editorial Reus), (1950).
Lo malo para los vendedores que confían en sus renuncias sobre saneamiento por vicio o defecto oculto, es que su cono-cimiento del defecto de fábrica, o de la condición que hace la cosa vendida “impropia para el uso a que se la destina”, (ar-tículo 1373 del Código Civil de Puerto Rico), se presume siempre, pues el conocimiento superior sobre la cosa vendida, la tiene el vendedor que se dedica habitualmente a vender un determinado tipo de mercadería y quien, a su vez, se consi-dera garantizado por el fabricante o distribuidor del fabri-cante de la cosa vendida por cualquier defecto o vicio oculto de la cosa vendida, según se explica caso tras caso, en las deci-siones arriba acotadas, la gran mayoría de los cuales tratan sobre la defensa del comprador de la cosa defectuosa, o com-prador de cosa impropia para el uso a que se la destina (failure of consideration for breach of warranty) o (failure of consideration for breach of warranty of fitness). Además dondequiera que se trata de la venta de una cosa defectuosa o impropia para el uso a que se la destina, siempre hay un elemento de fraude abierto a la interrogación de la conciencia judicial.
Pero ya refiriéndonos a este caso específicamente, es impo-sible considerar la cláusula del contrato que dispone: “el com-prador ha recibido del vendedor en el día de hoy el vehículo, el cual ha sido examinado y probado por el comprador y acep-tado a su entera satisfacción”, como una renuncia expresa de la garantía implícita de buen funcionamiento o uso adecuado, a menos que la prueba no demostrara que el comprador es un perito que por razón de su oficio o profesión podía descubrir fácilmente dichos defectos o vicios ocultos, según lo dispuesto por el art. 1373 del Código Civil de Puerto Rico.
Estoy totalmente consciente de la importancia que para la economía del consumo, representa en nuestro tiempo, la venta condicional. La misma salud de una institución económica *593que permite la adquisición de bienes muebles por consumido-res de pequeños ingresos, exige que se adopte por los tribuna-les como regla universal, que toda cosa defectuosa o impropia para el uso que se espera de ella, vendida bajo contrato de venta condicional, no pueda ser recuperada, hasta que los tribunales no ajusten el precio de acuerdo con el demérito de la cosa vendida. La renuncia de tales derechos no debe ser favorecida, por ser contrario al orden público.
Disiento.